In an action, inter alia, to recover damages for breach of contract and negligence, the defendants Michael Neubauer Servicenter, Inc., and Michael Neubauer appeal from a judgment of the Supreme Court, Westchester County (Friedman, J.H.O.), entered December 10, 1997, which, after a nonjury trial, is in favor of the plaintiff and against them in the principal sum of $9,501.
Ordered that the judgment is affirmed, with costs.
Contrary to the appellants’ contention that, among other things, the fact-finding court erred in according any weight to the testimony of the plaintiffs witness, David Lempert, there is no basis for disturbing the court’s resolution of credibility issues or any of its other findings (see, Taran v State of New York, 186 AD2d 794, 795-796; Vizzari v State of New York, 184 AD2d 564).
The court applied the proper measure of damages (see, Gass v Agate Ice Cream, 264 NY 141, 144; Deutsch v National Props., 19 AD2d 823) and its determination as to the reasonable value of the plaintiffs vehicle immediately prior to its destruction is not contrary to the weight of the evidence or without foundation in the record (see, Thoreson v Penthouse Intl., 80 NY2d 490, 495; Rigopoulos v State of New York, 236 AD2d 459, 460-461).
The appellants’ remaining contentions are without merit. Bracken, J. P., Sullivan, Altman and McGinity, JJ., concur.